Per Curiam.
— The certificate of the justice sets forth affirmatively an execution of the rule in accordance with the notice, in regard to all things but the house appointed for the appearance' of the parties; but according to Selin v. Snyder, (7 Serg. & Rawle 172), and Vickroy v. Skelley, (14 Serg. & Rawle 372), the want of that is fatal. It sufficiently appears the deposition was taken at the place; but where that is a town, and a particular house in it is specified, it should appear to have been taken at the very spot. The evidence ought to have been rejected.
Judgment reversed, and venire de novo awarded.